O PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                                               FILED IN THE
                                                                                                                      U.S. DISTRICT COURT
                                                                                                                EASTERN DISTRICT OF WASHINGTON
                                                                        for
                                               Eastern District of Washington
                                                                                                                 Mar 22, 2019
                                                                                                                     SEAN F. MCAVOY, CLERK




U.S.A. vs.                         Buck, Sean                                           Docket No.             0980 4:18CR06031-002


                                 Petition for Action on Conditions of Pretrial Release

       COMES NOW Curt Hare, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of
defendant Sean Buck, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge Mary
K. Dimke sitting in the court at Yakima, Washington, on the 24th day of October 2018 under the following conditions:

Special Condition #7: Defendant shall submit to random urinalysis and/or breathalyzer testing as directed by the United
                                      States Probation/Pretrial Services Office.
       RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
                                      (If short insert here; if lengthy write on separate sheet and attach.)


Violation #1: On March 19, 2019, Sean Buck violated the conditions of release by failing to provide a urine sample as
directed.

On October 25 and 29, 2018, the conditions of release were reviewed with Mr. Buck by a probation officer and the defendant
signed a copy of the release conditions on October 29, 2018.

On February 19, 2019, Sean Buck was enrolled in the drug testing program and referred to Merit Resource Services. Mr.
Buck was directed to call Merit daily and report to the testing center when his color, brown, was indicated. On March 19,
2019, the color brown was indicated, but Mr. Buck failed to report for testing. This officer contacted the defendant on March
20, 2019, and confronted Mr. Buck regarding the missed test. He stated he had gotten busy and forgot to call the color line.
Mr. Buck was directed to report to the probation office on the morning of March 21, 2019. Mr. Buck reported and submitted
a urine sample which was negative. Mr. Buck was reprimanded regarding his failure to report for testing. Mr. Buck
identified a strategy to help him avoid missing any further drug tests. Mr. Buck is currently involved in intensive outpatient
substance abuse treatment following his successful completion of residential treatment. All urine drug tests have been
negative.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                                           I declare under the penalty of perjury
                                                                                           that the foregoing is true and correct.
                                                                                           Executed on:        March 22, 2019
                                                                               by          s/Curtis G. Hare
                                                                                           Curtis G. Hare
                                                                                           U.S. Pretrial Services Officer
  PS-8
  Re: Buck,, Sean
  March 22, 2019
  Page 2

THE COURT ORDERS

[X ]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                      3/22/2019


                                                                      Date
